DETAILED ACTION
1. 	This communication is responsive to the amendment, filed January 11, 2021.
2. 	Claims 1, 4-12 are pending in this application.  Claim 1 is an independent claim. This action is made Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
4.	Applicant’s arguments, with respect to the amendment filed on January 11, 2021 with respect to claims 1, 4-12 have been fully considered and are found persuasive.

The applicant argues:
1. The newly amended claim language of “set a value of a set time interval to the first value that is used throughout a first part of the presentation time for changing a mode of the information image and change the value of the set time interval to the second value after the first part of the presentation time ends at the switching time, the second value being used for changing the mode of the information image throughout a second part of the presentation time, the second value being shorter than the first value” overcomes the previously cited arts.

The examiner responds:
1. The examiner agrees.

The examiner cites the new art of Dunn et. al. (“Dunn”, US 2013/0198652).



Dunn [0388] “in field 1958, when the time is 12:00 a.m. or some other time selected or defined by the user, the frequency for display of a reminder component will change to 10 minute intervals as specified using pick list 1970”.

Thus, Dunn teaches a user interface with the capability to change a reminder frequency from a first frequency to a second frequency.

Dunn Fig 4 item 1916 shows recurring interval of 30 minutes, and item 1970 shows a recurring interval of 10 minutes.

Dunn [0368] “which includes a pick list 1916 of selections for a user to determine an appropriate frequency for displaying the reminder component”.

Dunn [0388] “the frequency for display of a reminder component will change to 10 minute intervals as specified using pick list 1970”.

Thus, the second frequency of 10 minutes is less than the first frequency of 30 minutes.


The examiner is always available for interviews.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teached as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. Claim 1, 4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dieberger (“Dieberger”, 2003/0122863) in view of Dunn et. al. (“Dunn”, US 2013/0198652).

Claim 1:
Dieberger teaches a display device ([0012] “display screen”) comprising: a graphical user interface configured to display a presentation time, (Fig 4 item 208 shows a “to go” presentation time that is set based on added slide, [0039] “The elapsed presentation time and the remaining presentation time are displayed and continuously updated in timing window 208”) a first value (Fig 4 item 102 shows a numbering of slides from 1-8, [0035] “Summary view 102 portrays at least some of the slides in the slide show as a slide map 106 which is a sequential arrangement of cells 108 corresponding to the slides”) a switching time (Fig 4 item 208 shows a “to go” time to switch to a new slide, ([0039] “Similarly, the duration for which current slide 104 (and other slides) has been displayed can also be shown in timing window 208”) and a second value (as discussed above, Fig 4 item 102 shows a numbering of slides from 1-8, [0035] “Summary view 102 portrays at least some of the slides in the slide show as a slide map 106 which is a sequential arrangement of cells 108 corresponding to the slides”)
Dieberger teaches circuitry configured to: ([0012] “display screen”) an elapsed time from a starting time point; (Fig 2 item 208 “elapsed time”, [0039] “A timing window in the summary view displays for example the elapsed presentation time”)
Dieberger teaches control a display of a presentation image and an information image related to the elapsed time (Fig 2 item 208 “elapsed time” for a slide show presentation, [0039] “A timing window in the summary view displays for example the elapsed presentation time”)
Dieberger teaches set, via the graphical user interface, the presentation time, the first value, the switching time, and the second value (as discussed above in Fig 4, the user interface displays a presentation time, first value, a switching value, and a second value, thus, these values are set on the user interface)
Dieberger teaches exert control such that the information image is displayed throughout the presentation time; (Fig 1-3 time information item 208, [0039] “A timing window 208 is also included in summary view 102. Timing window 208 portrays time data relating to individual slides and to the slide show as a whole, so that the presenter will be better able to control the pace of the presentation to fit into an allotted time”)
Dieberger does not explicitly teach set a value of a set time interval to the first value that is used throughout a first part of the presentation time for changing a mode of the information image and change the value of the set time interval to the second value after the first part of the presentation time ends at the switching time, the second value being used for changing the mode of the information image throughout a second part of the presentation time, the second value being shorter than the first value. However, Dunn is analogous art of a user interface presentation [Dunn 0037]. Dunn Fig 19 shows setting a reminder item 1820 that changes frequency item 1970 after a set time item 1958. Dunn [0388] “in field 1958, when the time is 12:00 a.m. or some other time selected or defined by the user, the frequency for display of a reminder component will change to 10 minute intervals as specified using pick list 1970”. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the slide show presentation user interface of Dieberger with the presentation user interface of Dunn so the presentation can be presented within a user’s profile [0037, 0038] so users can share data, communicate and collaborate with each other [Dunn 0034].

(as discussed above, Dunn Fig 19 shows setting a reminder item 1820 that changes frequency item 1970 after a set time item 1958. Dunn [0388] “in field 1958, when the time is 12:00 a.m. or some other time selected or defined by the user, the frequency for display of a reminder component will change to 10 minute intervals as specified using pick list 1970”) wherein the periodically changing the mode occurs more than once. (Dunn Fig 19 shows how a user can change the mode again, Dunn [0028] “FIG. 19 shows an example of a scheduling parameters pop-up window 1900 in the form of a GUI including various parameter selections and customization options to define rules for displaying a reminder”)

The modified Dieberger + Dunn teaches wherein the periodically changing the mode occurs more than once , (as discussed above, Dunn Fig 19, Dunn [0388]  shows setting a reminder item 1820 that changes frequency item 1970 after a set time item 1958, so a user can repeatedly change the frequency settings)

Claim 4:
The modified Dieberger + Dunn teaches changing the mode of the information image includes enlarging the information image (Dunn [0391] “As a deadline approaches, for example, the graphical animation or size of an image in a user interface such as the animated bell described above can be increased in size, highlighted, made to flash at a higher frequency, or otherwise have increased intensity in output video data and/or audio data”)
Claim 6:
The modified Dieberger + Dunn teaches changing, by the display control unit, the mode of the information image includes changing a display position of the information image. (Dunn [0391] “As a deadline approaches, for example, the graphical animation or size of an image in a user interface such as the animated bell described above can be increased in size, highlighted, made to flash at a higher frequency, or otherwise have increased intensity in output video data and/or audio data”, thus, changing a size will change the position of the image)

Claim 7:
The modified Dieberger + Dunn teaches changing the mode of the information image includes changing a color of the information image (Dieberger [0024] “When a time limit is approaching, the summary view can generate a warning for the presenter. The warning may be a subtle color change in slide backgrounds, for example, or may be an audible indication”)

Claim 8:
The modified Dieberger + Dunn teaches that the information image includes a first image related to a first time unit and a second image related to a second time unit which is shorter than the first time unit. (as discussed above, [Dunn 0037]. Dunn Fig 19 shows setting a reminder item 1820 that changes frequency item 1970 after a set time item 1958. Dunn [0388] “in field 1958, when the time is 12:00 a.m. or some other time selected or defined by the user, the frequency for display of a reminder component will change to 10 minute intervals as specified using pick list 1970”, thus, the first image is related to a first reminder time, and the second image is related to the second (more frequent) reminder time)

Claim 9:
The modified Dieberger + Dunn teaches that the first image and the second image are different in display form. (Dunn [0391] “As a deadline approaches, for example, the graphical animation or size of an image in a user interface such as the animated bell described above can be increased in size, highlighted, made to flash at a higher frequency, or otherwise have increased intensity in output video data and/or audio data”, thus, the reminder image can change)

Claim 10:
The modified Dieberger + Dunn teaches that the first image is a number (Dieberger fig 2 item 208 “per slide” shows the minutes and seconds time per slide, Dieberger [0039] “Similarly, the duration for which current slide 104 (and other slides) has been displayed can also be shown in timing window 208”) the second image is a pie chart (Dieberger fig 3, fig 6 item 302 shows a thumbnail image of slide 4, which is a pie chart, [0045] “[0045] Referring now to FIG. 6, a diagram of graphical user interface 100 including current slide 104 and thumbnail versions 302 of previous and subsequent slides”, thus, a thumbnail version of a next slide can be presented which is related to the “To go” time before the next slide and can inform the presenter of what to expect when short on time)

Claim 11:
 acquire the presentation image from an external device; and project the presentation image and the information image. (Dieberger [0003] “The slides are displayed on a display screen, which may be part of a computer monitor or a separate surface onto which an image is projected”)

Claim 12:
The modified Dieberger + Dunn teaches that the first time unit is minute and the second time unit is second (Dieberger fig 2 item 208 “per slide” shows the minutes and seconds time per slide, Dieberger [0039] “Similarly, the duration for which current slide 104 (and other slides) has been displayed can also be shown in timing window 208”)

9. Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dieberger (“Dieberger”, 2003/0122863) in view of Dunn et. al. (“Dunn”, US 2013/0198652) in in further view of Jones et. al. (“Jones”, US 10, 200, 422).

Claim 5:
The modified Dieberger + Dunn does not explicitly teach changing the mode of the information image includes changing a shape of the information image. However, Jones is analogous art of a slideshow user interface [Jones Fig 3 item 380]. Jones shows displaying warning messages in different shaped and sized boxes based on the warning text. Jones Fig 17 item 1712 shows a popup warning box item with four lines of text that is more rectangular and longer than .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145